Title: To Thomas Jefferson from Philip Mazzei, 20 May 1784
From: Mazzei, Philip
To: Jefferson, Thomas



Carmo: Sigre:
Williamsburgo, 20. Maggio 1784.

Dopo la mia precedente d’Orange andai a trovare Patrick Henry, di dove mi convenne di tornare in Orange e a Roswell. Sono stato trattenuto in viaggio alcune volte dal cattivo tempo, altre dai cavalli stracchi, e ora mi trattiene Abel che deve rassettare il mio sconquassato calesse. Non avendo potuto finora andare a Richmond, non so se V.S. mi abbia favorito di rispondermi alla detta mia precedente lettera dei 4. Aprile. Ora sento dal Sigr: Guglielmo Nelson che V.S. è d’imminente partenza ⅌ l’Europa. Questo è per me un colpo terribile. Dal momento che me lo disse martedì sera ò perduto il sonno e l’appetito. Oltre il dispiacer grande di non porterla ormai più vedere prima della sua partenza, Ella è il solo da cui speravo saggi e salutari consiglj nella mia scabrosa situazione. Ò gia cominciato a sentire i colpi della villania. Seawell, esecutorè del Col. Ths. Whiting, mi à fatto arrestare ⅌ un mio supposto debito di circa 100. lire Col. do. Whiting, dopo d’avergli fatto vedere la copia del mio ricordo lasciato a Mr. Blair, ove prego Mr. Blair di pagare al do. Col. Whiting £. 4:18:9: per saldo, e che egli (Seawell) non aveva fatta alcuna disposizione alla mia ragionévole richiesta d’aver tempo di saper da Mr. Blair se il do. saldo di £. 4:18:9: [sia] stato pagato, e in caso contrario di esaminare i [mi]ei libri che sono a Monticello. La domanda che[mi] fa Bowdoin, come apparisce dall’inclusà copia del suo preteso credito, gonfiato  giudaicamente, mi dà molta inquietudine. Io non Ò sapùto altro di quell’affare dopo la sua lettera dei 4. Aprile 1780, nella quale V.S. mi dice, “I wrote to Mr. Phripp to press a final settlement. His death however has prevented [it.] I shall renew my endeavours with his Executors wh[en] Known to me.” Ella si recorderà d’averle io detto che il mio debito con Phripp e Bowdoin era originalmente in moneta corrente, e che me lo ridussero in moneta sterlina al cambio di 115. e me ne avevano fatto fare un Bond, del quale Le ne includo la copia. V.S. mi disse che la da. trasmutazione era contro le leggi, e Phripp ne convenne quando passo d’Albem[ar]le a motivo della sua malattia, e la conclusione fu che V.S. si sarebbe preso l’incomodo di finir l’affare con lui in Williamsburgo, dove non avendolo V.S. veduto lasciò i denari in mano di Mr. Wythe.
Mr. Wythe non si recorda d’altro se non che pagÒ il denaro a nome di Mr. Jefferson, a cui rimesse la ricevuta. Io non so cosa posso o devo fare riguardo [al] suo Bond di £. 146:4:6: e dell’altro di £. 100. nominati nella copia del conto. In somma io non so nulla e La prego di cuore del suo consiglio. La prego d’avvisarmi come posso fare per avere i miei libri a Monticello e per essere informato di tutti gli affari che [la]sciai sospesi, e raccomandati a V.S. a tenore dei ri[me?]di. La prego finalmente di raccomandarmi a qualcheduno che voglia e possa ben consigliarmi e assister[mi.]
Sulla speranza di venire ad Annapolis scrissi a Mr. Ben Lewis a Richmond di mandarmi certo denaro, e [di] farlo consegnare a V.S. Se ciò è seguito, La prego di fare in modo che mi sia rimesso in Richmond, come pure lettere o altro che V.S. abbia ⅌ me.
I cambiamenti seguiti dopo che partii di Virginia rendono il mio desiderio di ragionar con Lei molto più gr[an]de che non sarebbe se tutte le cose fossero restate come erano. Le disposizioni, per quel che riguarda il modo e il luogo per condurre il resto dei miei giorni, dovevano in gran parte dependerne. Mi vedo in un lab[er]into; e la mia mente stracca, e indebolita, vaga nell’incertezza.
